         Case 1:21-md-03010-PKC Document 29 Filed 08/31/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

IN RE GOOGLE ADVERTISING                                     Case No. 21-md-3010 (PKC)
ANTITRUST LITIGATION
                                                             MOTION FOR ADMISSION
                                                             PRO HAC VICE
P. KEVIN CASTEL, District Judge

       Pursuant to Rule 1.3 of the Local Rules of the United States Courts of the Southern and

Eastern Districts of New York, MICHAEL J. FULLER, JR. hereby moves this Court for an

Order for admission to practice Pro Hac Vice, to appear as Counsel for Plaintiff Journal, Inc.,

individually and on behalf of all others similarly situated, in the above-captioned action.

       I am a member in good standing of the Supreme Court of Georgia and there are no

pending disciplinary proceedings against me in any state or federal court. I have never been

convicted of a felony. I have never been censured, suspended, disbarred, or denied admission or

readmission by any court. I have attached the affidavit pursuant to Local Rule 1.3.


Dated: August 31, 2021                        _/s/ Michael J. Fuller, Jr. __________________
                                              Michael J. Fuller, Jr. (pro hac vice to be sought)
                                              FARRELL & FULLER, LLC
                                              1311 Ponce De Leon, Suite 202
                                              San Juan, PR 00907
                                              Telephone: (939) 293-8244
                                              Fax: (939) 293-8245
                                              mike@farrellfuller.com

                                              Counsel for Plaintiff Journal, Inc.
